DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
 Claims 1-28 are currently pending examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 The information disclosure statement (IDS) filed 09/12/2018 has been considered by the Examiner. 
The information disclosure statement (IDS) filed 01/09/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references included are not legible copies (i.e., documents A4, A6, A21, and A23).  The IDS filed 01/09/2020 has been placed in the application file, but the references that have been lined through therein have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 


Claim Objections
Claims 26 and 28 are objected to because of the following informalities:  
In claims 26 and 28, typographical error – the phrase “at least” has been repeated twice.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-16 are system type claims that recite a “computer system comprising a multimodal generative model”. The means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Respective dependent claims 2-16, are rejected under 35 U.S.C. 101 by virtue of their dependency.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the likelihood…”, however, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-13, and 17  have been rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., “Multimodal Learning with Deep Boltzmann Machines”, (2014), in view of Ramsundar et al., “Massively Multitask Networks for Drug Discovery”, (2015). 

Regarding claim 1, Srivastava teaches a computer system comprising a multimodal generative model (Srivastava, Abstract and pg. 3, teaches Deep Boltzmann Machine for learning a generative model of multimodal data.), the multimodal generative model comprising: 
(a) a first level comprising n network modules, each having a plurality of layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules, each module shown as having a plurality of layer units.; Srivastava, pg. 11, teaches “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”, reading on the limitation as claimed.;) ; and

(b) a second level comprising m layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM including a second level comprising layers of units, reading on the limitation as claimed.) ; 

wherein the generative model is trained by inputting it training data comprising at least l different data modalities (Srivastava, Abstract and pg. 3 teaches Deep Boltzmann Machine for learning a generative model of multimodal data; Srivastava, pg. 11 further teaches  “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”) …; 

 … and wherein at least one data modality comprises chemical compound fingerprints. 


Nevertheless, Ramsundar teaches … and wherein at least one data modality comprises chemical compound fingerprints (Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.).

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as taught by Srivastava, with the teachings of multitask neural networks applied to drug discovery, as taught by Ramsundar, in order to yield better performance over single task networks. Furthermore, “extended connectivity fingerprints and other molecular fingerprints are commonly used in cheminformatics applications, especially to measure similarity between compounds”.  (Ramsundar, pg. 2, section 1 and pg. 3, section 3.2). 


Regarding claim 2, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Srivastava further teaches wherein at least one of the n network modules comprises an undirected graph (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that .


Regarding claim 3, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 2, and Srivastava further teaches wherein the undirected graph comprises a restricted Boltzmann machine (RBM) or deep Boltzmann machine (DBM) (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules, each module shown as having a plurality of layer units.; Srivastava, pg. 2 further teaches DBMs are undirected graphical models.).


Regarding claim 6, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Srivastava further teaches wherein a first layer of the second level is configured to receive input from a first inter-level layer of each of the n network modules (Srivastava, Figure 3 teaches multimodal DBM and shows first level with at least two network modules, each comprising several layers, and a second level receiving input from a first inter-level layer of each of the network modules – reading on the limitation as claimed.).


Regarding claim 7, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 6, and Srivastava further teaches wherein a second inter-level layer of each of the n network modules is configured to receive input from a second layer of the second level (Srivastava, Figure 3 teaches multimodal DBM and shows first level with at least two network modules, each comprising several layers, and a second level receiving input from a second inter-level layer of each of the network modules – reading on the limitation as claimed.).



Regarding claim 8, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 7, and Srivastava further teaches wherein the first layer of the second level and the second layer of the second level are the same (Srivastava, Figure 3 teaches multimodal DBM showing first layer of second level [layer comprising h(2m) and h(2t)] and second layer of second level [layer comprising h(3)] are the same; “[a] multimodal DBM can be viewed as a composition of unimodal undirected pathways…Any number of pathways each with any number of layers could potentially be used. The type of lower level RBMs in each pathway could be different, accounting for different input distributions …However, the hidden representations at the end of each pathway can be made to be of the same type.”).



Regarding claim 9, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 7, and Srivastava further teaches wherein the first inter-level layer of a network module and the second inter-level layer of a network module are the same (Srivastava, pg. 15-6further teaches “[a] multimodal DBM can be viewed as a composition of unimodal undirected pathways…Any number of pathways each with any number of layers could potentially be used. The type of lower level RBMs in each pathway could be different, accounting for different input distributions …However, the hidden representations at the end of each pathway can be made to be of the same type.”).


Regarding claim 10, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Srivastava further teaches wherein n is at least 2, 3, 4, 5, 6, 7, 8,9, 10, 15, 20, 25, 30, 35, 40, 45, 50, 60, 70, 80, 90, or 100 (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules [reading on n at least 2].).



Regarding claim 11, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Srivastava further teaches wherein m is at least 1, 2, 3, 4, or 5 (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep .



Regarding claim 12, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Srivastava further teaches wherein I is at least 2, 3,4, 5, 6, 7, 8,9, or 10 (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM incluing at least 2 different data modalities – i.e., image specific and text specific [reading on l is at least 2].).



Regarding claim 13, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, and Ramsundar further teaches wherein the training data comprises a data type selected from the group consisting of genetic information, whole genome sequence, partial genome sequence, biomarker map, single nucleotide polymorphism (SNP), methylation pattern, structural information, translocation, deletion, substitution, inversion, insertion, viral sequence insertion, point mutation, single nucleotide insertion, single nucleotide deletion, single nucleotide substitution, microRNA sequence, microRNA mutation, microRNA expression level, chemical compound representation, fingerprint, bioassay result, gene expression level, mRNA expression level, protein expression level, small molecule production level, glycosylation, cell surface protein expression, cell surface peptide expression, change in genetic information, X-ray image, MR image, ultrasound image, CT image, photograph, mi- crograph, patient health history, patient demographic, patient self- report questionnaire, clinical notes, toxicity, cross-reactivity, pharma- cokinetics, pharmacodynamics, bioavailability, and solubility (Ramsundar, Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.).

	Motivation to combine same as stated for claim 1. 


Regarding claim 17, Srivastava teaches method for training a generative model, comprising (a) inputting it training data comprising at least 1 different data modalities (Srivastava, Abstract and pg. 3 teaches Deep Boltzmann Machine for learning a generative model of multimodal data; Srivastava, Figure 3 teaches multimodal DBM with at least 2 data modalities.; Srivastava, pg. 11 further teaches  “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”),… ; 

wherein the generative model comprises (i) a first level comprising n network modules, each having a plurality of layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level ; and 

(ii) a second level comprising m layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM including a second level comprising layers of units, reading on the limitation as claimed.).

	However, Srivastava does not distinctly disclose , … at least one data modality comprising chemical compound fingerprints. 

Nevertheless, Ramsundar teaches , … at least one data modality comprising chemical compound fingerprints (Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.).

	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as taught by Srivastava, with the teachings of multitask neural networks applied to drug discovery, as taught by Ramsundar, in order to yield better performance over single task networks. Furthermore, “extended connectivity fingerprints and other molecular 


17.	Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentabler over Srivastava in view of Ramsundar, in further view of Bowles et al. (US 20140278130 A1). 

Regarding claim 4, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, however the combination does not distinctly disclose wherein at least one data modality comprises genetic information.

Nevertheless, Bowles teaches wherein at least one data modality comprises genetic information (Bowles, Paragraph [0044] teaches “the method disclosed here uses relatively large amounts of data with known toxicity results (typically hundreds of thousands of input data rows, each comprising tens of thousands of gene expressions), and applying techniques and algorithms developed for modern machine learning to these datasets to build predictive models.”; Bowles, Paragraph [0107] further teaches reference dataset and input variables can come from a variety of sources such as gene expression data or molecular signatures.)

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as 
	

Regarding claim 5, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein at least one data modality comprises test results or image.

Nevertheless, Bowles teaches wherein at least one data modality comprises test results or image (Bowles, Paragraph [0058] “results related to physiological data taken from a live animal”; Bowles, Paragraph [0137] further teaches extracted quantitative and qualitative data from lab processes carried out on live animals; Bowles, Paragraph [0139] further teaches image processing of images from target organs, cells, or groups of cells, such as gene expression data.).

	Motivation to combine same as stated for claim 4. 




Regarding claim 16, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein the generative model is configured to generate values for test results upon input of chemical compound fingerprint and genetic information. 

	Nevertheless, Bowles teaches wherein the generative model is configured to generate values for test results upon input of chemical compound fingerprint and genetic information (Bowles, Paragraph [0161] teaches “toxicity results may be summarized by the presentation of model behaviors that determine characteristic patterns of groups or sub-groups of genes, whose expression levels, when viewed together, indicate "syndromes" that may indicate toxicity”; Bowles, Paragraph [0046] teaches using hundreds of thousands of input data rows, each comprising tens of thousands of gene expressions and applying techniques and algorithms developed for modern machine learning to these datasets to build predictive models [e.g., toxicity predictive model disclosed].; Bolwles, Paragarph [0060] teaches “in some embodiments, predictors may come from chemical fingerprints of the compound structures.”;).

	Motivation to combine same as stated above for claim 4. 


18.	Claims 14-15 and 21-28 are rejected as being unpatentable over Srivastava in view of Ramsundar in further view of Zhou et al. (US 20060034508 A1). 

Regarding claim 14, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1. Although the combination teaches a generative model configured to generate output chemical compound toxicity values with certain combinations of input data, the combination of Srivastava does not distinctly disclose wherein the generative model is configured to generate values for a chemical compound fingerprint upon input of genetic information and test results.

Nevertheless, Zhou teaches wherein the generative model is configured to generate values for a chemical compound fingerprint upon input of genetic information and test results (Zhou, Paragraph [0035] teaches performing genome-wide association studies during clinical trials enabling drug discovery.; Zhou, Paragraph [0057] teaches outputs are identified as a function of a trained classification system [reading on model].; See also, Figure 3, 24 clinical data, 36 SNP, 22b microarray data, and 26 visualization pathology analysis diagnosis and prognosis [arrows showing drug discovery as output and input; arrows showing SNP as output and input; arrow showing microarray data as input]).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as 



Regarding claim 15, the combination of Srivastava in view of Ramsundar teaches all of the limitations of claim 1.  Although the combination teaches a generative model configured to generate output chemical compound toxicity values with certain combinations of input data, the combination of Srivastava does not distinctly disclose wherein the generative model is configured to generate values for genetic information upon input of chemical compound fingerprint and test result.

Nevertheless, Zhou teaches wherein the generative model is configured to generate values for genetic information upon input of chemical compound fingerprint and test result (Zhou, Paragraph [0035] teaches genomic techniques to identify the new gene targets from drug discovery and to find associations between specific genetic markers and drug response in a population; Zhou, Paragraph [0057] teaches outputs are identified as a function of a trained classification system [reading on model].; See also, Figure 3, 24 clinical data, 36 SNP, 22b microarray data, and 26 visualization pathology analysis diagnosis and prognosis [arrows showing drug .

Motivation to combine same as stated above for claim 14.


Regarding claim 21, Srivastava teaches method of personalized drug discovery, the method comprising:

wherein the generative model comprises (i) a first level comprising n network modules, each having a plurality of layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules, each module shown as having a plurality of layer units.; Srivastava, pg. 11, teaches “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”, reading on the limitation as claimed.;); and 

(ii) a second level comprising m layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM including a second level comprising layers of units, reading on the limitation as claimed.); 

wherein the generative model is trained by inputting it training data comprising at least I different data modalities(Srivastava, Abstract and pg. 3 teaches , 

at least one data modality comprising chemical compound fingerprints (Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.), 


However, the combination does not distinctly disclose (a) inputting to a generative model a test result value and a value for genetic information; and (b) generating a fingerprint value for a chemical compound; 

…at least one data modality comprising test results, and at least one data modality comprising genetic information; and 

wherein the likelihood of a patient having genetic information of the input value to have the test results upon administration of the chemical compound is greater than or equal to a threshold likelihood.

	Nevertheless, Zhou teaches (a) inputting to a generative model a test result value and a value for genetic information; and (b) generating a fingerprint value for a chemical compound (Zhou, Paragraph [0035] teaches performing genome-wide association studies during clinical trials enabling drug discovery.; Zhou, Paragraph [0057] teaches outputs are identified as a function of a trained classification system [reading on model].; See also, Figure 3, 24 clinical data, 36 SNP, 22b microarray data, and 26 visualization pathology analysis diagnosis and prognosis [arrows showing drug discovery as output and input; arrows showing SNP as output and input; arrow showing microarray data as input]); 
 
…at least one data modality comprising test results, and at least one data modality comprising genetic information (Zhou, Abstract and Paragraph [0005] teaches model may use genetic information and other information such as clinical data [results]; Zhou, [0004] futher teaches pharmacogenomics test); and 

wherein the likelihood of a patient having genetic information of the input value to have the test results upon administration of the chemical compound is greater than or equal to a threshold likelihood (Zhou, Paragraph [0026] teches processor implementing a model or trained classification system program with desired thresholds or filters; Zhou Paragraph [0028] teaches probability or statistical information may be output, such as, a list of features related to a particular condition with associated probabilities of current patient and/or fused information satisfying each of the features; Zhou, Paragraph [0061] teaches the output may be a prognosis, the prognosis may provide alternatives and probability information.; Paragraph [0004] teaches a pharmacogenomics test and associated personalized healthcare, which predicts .

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as taught by Srivastava, as modified by the teachings of multitask neural networks applied to drug discovery, as taught by Ramsundar, to further include the genomic techniques, as taught by Zhou, in order to reduce the number of uncertainties in medical analysis (e.g., genomics), possibly improving patient safety, and supporting research. (Zhou, Paragraph [0005]).



Regarding claim 22, the combination of Srivastava in view of Ramsundar in further view of Zhou teaches all of the limitations of claim 21, and the combination further teaches wherein the threshold likelihood is at least 99%, 98%, 97%, 96%, 95%, 90%, 80%, 70%, 60%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.1% (Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. Based on SNP genotype composition in different populations, it should be possible to treat different patients with appropriate drugs. A predictive methodology assigns the patient into a disease subtype and to adapt the treatment according to the .

	Motivation to combine same as stated above for claim 21. 

Regarding claim 23, the combination of Srivastava in view of Ramsundar teaches a method of identifying patient populations for a drug, the method comprising: 
wherein the generative model comprises (i) a first level comprising n network modules, each having a plurality of layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules, each module shown as having a plurality of layer units.; Srivastava, pg. 11, teaches “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”, reading on the limitation as claimed.;); and 

(ii) a second level comprising m layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM including a second level comprising layers of units, reading on the limitation as claimed.); 

wherein the generative model is trained by inputting it training data comprising at least I different data modalities(Srivastava, Abstract and pg. 3 teaches Deep Boltzmann Machine for learning a generative model of multimodal data; , 

at least one data modality comprising chemical compound fingerprints (Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.), 

However, the combination does not distinctly disclose (a) inputting to a generative model a test result value and a fingerprint value for a chemical compound; and (b) generating a value for genetic information; 

…at least one data modality comprising test results, and at least one data modality comprising genetic information; and 

wherein the likelihood of a patient having genetic information of the input value to have the test results upon administration of the chemical compound is greater than or equal to a threshold likelihood.

Nevertheless, Zhou teaches (a) inputting to a generative model a test result value and a fingerprint value for a chemical compound; and (b) generating a value for genetic information (Zhou, Paragraph [0035] teaches genomic techniques to identify the new gene targets from drug discovery and to find associations between ; 

…at least one data modality comprising test results, and at least one data modality comprising genetic information (Zhou, Abstract and Paragraph [0005] teaches model may use genetic information and other information such as clinical data [results]; Zhou, [0004] futher teaches pharmacogenomics test); and 

wherein the likelihood of a patient having genetic information of the input value to have the test results upon administration of the chemical compound is greater than or equal to a threshold likelihood (Zhou, Paragraph [0026] teches processor implementing a model or trained classification system program with desired thresholds or filters; Zhou Paragraph [0028] teaches probability or statistical information may be output, such as, a list of features related to a particular condition with associated probabilities of current patient and/or fused information satisfying each of the features; Zhou, Paragraph [0061] teaches the output may be a prognosis, the prognosis may provide alternatives and probability information.; Paragraph [0004] teaches a pharmacogenomics test and associated personalized healthcare, which predicts .

	Motivation to combine same as stated above for claim 21.


Regarding claim 24, the combination of Srivastava in view of Ramsundar in further view of Zhou teaches all of the limitations of claim 23, and the combination further teaches wherein the threshold likelihood is at least 99%, 98%, 97%, 96%, 95%, 90%, 80%, 70%, 60%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.1% (Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. Based on SNP genotype composition in different populations, it should be possible to treat different patients with appropriate drugs. A predictive methodology assigns the patient into a disease subtype and to adapt the treatment according to the patient's SNP composition. ; Zhou, Table 2 teaches ranges/threshold percentages of causal genes for a given diagnosis – understood to read on the limitation as claimed).



Regarding claim 25, the combination of Srivastava in view of Ramsundar in further view of Zhou teaches all of the limitations of claim 23, and the combination further teaches further comprising: conducting a clinical trial comprising a plurality of human subjects, wherein an administrator of the clinical trial has genetic information satisfying the generated value for genetic information for at least a threshold fraction of the plurality of human subjects (Zhou, Abstract and Paragraph 0005 teach model can output clinical trial qualification to assist a user; Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. Based on SNP genotype composition in different populations, it should be possible to treat different patients with appropriate drugs. A predictive methodology assigns the patient into a disease subtype and to adapt the treatment according to the patient's SNP composition.;);



Regarding claim 26, the combination of Srivastava in view of Ramsundar in further view of Zhou teaches all of the limitations of claim 25, and the combination further teaches wherein the threshold fraction is at least at least 99%, 98%, 97%, 96%, 95%, 90%, 80%, 70%, 60%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, l%,0.5%, or 0.1% (Zhou, Table 2 teaches ranges/threshold percentages of causal genes for a given diagnosis – understood to read on the limitation as claimed).



Regarding claim 27, the combination of Srivastava in view of Ramsundar in further view of  Zhou teaches all of the limitations of claim 23, and the combination further teaches a method of conducting a clinical trial for a chemical compound, the method comprising:(a) administering to a plurality of human subjects the chemical compound, wherein an administrator of the clinical trial has genetic information satisfying a generated value for genetic information for at least a threshold fraction of the plurality of human subjects and wherein the generated value for genetic information is generated according to the method of claim 23 (Zhou, Abstract and Paragraph 0005 teach model can output clinical trial qualification to assist a user; Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. Based on SNP genotype composition in different populations, it should be possible to treat different patients with appropriate drugs. A predictive methodology assigns the patient into a disease subtype and to adapt the treatment according to the patient's SNP composition.;).



Regarding claim 28, the combination of Srivastava in view of Ramsundar in further view of Zhou teaches all of the limitations of claim 27, and the combination further teaches wherein the threshold fraction is at least at least 99%, 98%, 97%, 96%, 95%, 90%, 80%, 70%, 60%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.1% (Zhou, Table 2 teaches .


19.	Claims 18-20  are rejected under 35 U.S.C. 103 as being unpatentabler over Srivastava in view of Ramsundar, in further view of Bowles, in further view of Zhou.

Regarding claim 18, the combination of Srivastava in view of Ramsundar teaches a method of generating personalized drug prescription predictions, the method comprising:


wherein the generative model comprises (i) a first level comprising n network modules, each having a plurality of layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM [Deep Boltzmann machine] including a first level that includes at least 2 network modules, each module shown as having a plurality of layer units.; Srivastava, pg. 11, teaches “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”, reading on the limitation as claimed.;); and 

(ii) a second level comprising m layers of units (Srivastava, pg. 10, Figure 3 illustrates multimodal DBM including a second level comprising layers of units, reading on the limitation as claimed.); 

wherein the generative model is trained by inputting it training data comprising at least I different data modalities(Srivastava, Abstract and pg. 3 teaches Deep Boltzmann Machine for learning a generative model of multimodal data; Srivastava, pg. 11 further teaches  “[e]xtending multimodal DBMs to other data modalities requires simple modification of first layer modules…”), 

at least one data modality comprising chemical compound fingerprints (Ramsundar, pg. 1-2 teaches multitask deep learning and multitask neural networks applied to drug discovery; Ramsundar, Section 3.2, teaches a using chemical molecular fingerprints.), 

However, the combination does not explicitly teach (a) inputting to a generative model a value for genetic information and a fingerprint value for a chemical compound; and (b) generating a value for test results; 

at least one data modality comprising test results, and at least one data modality comprising genetic information; and 

wherein the likelihood of a patient having genetic information of the input value to have the generated test results upon administration of the chemical compound is greater than or equal to a threshold likelihood.


	(a) inputting to a generative model a value for genetic information and a fingerprint value for a chemical compound; and (b) generating a value for test results  (Bowles, Paragraph [0161] teaches “toxicity results may be summarized by the presentation of model behaviors that determine characteristic patterns of groups or sub-groups of genes, whose expression levels, when viewed together, indicate "syndromes" that may indicate toxicity”; Bowles, Paragraph [0046] teaches using hundreds of thousands of input data rows, each comprising tens of thousands of gene expressions and applying techniques and algorithms developed for modern machine learning to these datasets to build predictive models [e.g., toxicity predictive model disclosed].; Bolwles, Paragarph [0060] teaches “in some embodiments, predictors may come from chemical fingerprints of the compound structures.”;);

	at least one data modality comprising test results, and at least one data modality comprising genetic information (Bowles [0161] teaches toxicity results [reading on test results data modality]; Bowles [0046] and [0161] further teach using data comprising groups of genes of subgenes, gene expression and expression levels [reading on comprising genetic information]);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as taught by Srivastava, as modified by the teachings of multitask neural networks applied to drug discovery, as taught by Ramsundar, to further include the teachings of training a 

However, the combination does not distinctly disclose wherein the likelihood of a patient having genetic information of the input value to have the generated test results upon administration of the chemical compound is greater than or equal to a threshold likelihood.

Nevertheless, Zhou teaches wherein the likelihood of a patient having genetic information of the input value to have the generated test results upon administration of the chemical compound is greater than or equal to a threshold likelihood (Zhou, Paragraph [0026] teches processor implementing a model or trained classification system program with desired thresholds or filters; Zhou Paragraph [0028] teaches probability or statistical information may be output, such as, a list of features related to a particular condition with associated probabilities of current patient and/or fused information satisfying each of the features; Zhou, Paragraph [0061] teaches the output may be a prognosis, the prognosis may provide alternatives and probability information.; Paragraph [0004] teaches a pharmacogenomics test and associated personalized healthcare, which predicts therapy response based on a patient's genomic .

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the multimodal learning generative model, as taught by Srivastava, as modified by the teachings of multitask neural networks applied to drug discovery, as taught by Ramsundar, as further modified by the teachings of training a drug toxicity model using datasets including gene expression data as well as chemical compound signatures and/or chemical fingerprints, as taught by Bowles, to further include the genomic techniques, as taught by Zhou, in order to reduce the number of uncertainties in medical analysis (e.g., genomics), possibly improving patient safety, and supporting research. (Zhou, Paragraph [0005]).   



Regarding claim 19, the combination of Srivastava in view of Ramsundar in further view of Bowles in further view of Zhou teaches all of the limitations of claim 18, and the combination further teaches further comprising producing for the patient a prescription comprising the chemical compound (Zhou, Paragraph [0004] teaches a pharmacogenomics test and associated personalized healthcare, which predicts therapy response based on a patient's genomic profile; Zhou, Paragraph [0054] teaches refining further drug treatment; Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. .

	Motivation to combine same as stated above for claim 18.


Regarding claim 20, the combination of Srivastava in view of Ramsundar in further view of Bowles in further view of Zhou teaches all of the limitations of claim 18, and the combination further teaches wherein the threshold likelihood is at least 99%, 98%, 97%, 96%, 95%, 90%, 80%, 70%, 60%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.1% (Zhou, Paragraph [0078] teaches an optimized drug solution across populations may become feasible by SNP genotyping technology. Based on SNP genotype composition in different populations, it should be possible to treat different patients with appropriate drugs. A predictive methodology assigns the patient into a disease subtype and to adapt the treatment according to the patient's SNP composition. ; Zhou, Table 2 teaches ranges/threshold percentages of causal genes for a given diagnosis – understood to read on the limitation as claimed).



Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boissel et al. (US 20180039726 A1), disclosing a computer system for conducting drug and biomarker discovery, drug development, and personalized medicine, and predicting the therapeutic value of a treatment to an individual.
Glauser et al. (US 20140046684 A1), disclosing a method and system for optimization and individualization of medication selection and dosing.
Arnon Jerby et al. (US 20150331992 A1) disclosing a method of predicting the likelihood that a patient's cancer will respond to a specific therapy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123